Citation Nr: 1342511	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a low back disability.  

2.  Entitlement to a disability rating in excess of 10 percent for right foot plantar neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active military service from June 1980 to September 2000.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In April 2011, in pertinent part, the Board remanded the issue of entitlement to an increased rating for plantar neuropathy and denied the issue of entitlement to an increased rating for a back disability.  The Veteran appealed the denial of the back claim to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court set aside the Board's decision on the back claim and remanded the matter to the Board.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  

The issue of entitlement to an increased rating for a back disability is addressed in REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The right foot plantar neuropathy is manifested by impairment of the posterior tibial nerve that more nearly approximates moderate incomplete paralysis than severe incomplete paralysis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right foot plantar neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8525 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in June 2006, prior to the initial adjudication of the claim.  

The record also reflects that all service treatment records and available post-service medical evidence identified by the Veteran, including VA treatment records, have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations, most recently in April 2013.  The Veteran has not asserted, and the evidence of record does not show, that the condition has increased significantly in severity since the examination.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Legal Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2012).  

Diagnostic Code 8525 pertains to impairment of the posterior tibial nerve.  It provides a 10 percent rating for mild or moderate incomplete paralysis, a 20 percent rating for severe incomplete paralysis, and a 30 percent rating for complete paralysis., which is shown by manifestations such as paralysis of all muscles of the sole of foot, frequently with painful paralysis of a causalgic nature; inability to flex toes, weakened abduction, and impaired plantar flexion.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings for the disability.  

VA treatment records, which date throughout the appellate period, consistently reveal findings of no gross motor or sensory deficit, at least adequate muscle tone, 2+ pedal pulses with no pedal edema or ulcers noted, normal reflexes, and normal gait and negative histories as to falls.  See, e.g., July 2005, March 2006, August 2007, December 2008, July 2009, September 2010, October 2011, and November 2012 VA treatment records.  Furthermore, April, July, and September 2009 VA treatment records indicate that foot sensation was intact to light touch, and an April 2011 VA treatment record indicates that sensation was intact to monofilament.    

A July 2006 VA examination record notes the Veteran's history of numbness in the feet.  Examination revealed normal motor strength, normal reflexes, and no evidence of motor function impairment or atrophy in the right lower extremity.  There was evidence of decreased sensation in the lateral aspect of the right foot.  Gait and balance were normal.  Lateral plantar neuropathy was diagnosed.  The examiner noted that the Veteran reported, "good and bad days, especially during inclement weather."  

A December 2009 VA examination record reveals findings of normal motor strength and reflexes.

An April 2012 VA examination record notes the Veteran's history of tingling and numbness on walking or wearing tight shoes.  He also reported moderate pain in the right lower extremity.  Examination revealed normal strength and reflex, no trophic changes, and normal gait.  Sensation was diminished in the right foot/toes.  The examiner found the right sciatic nerve was normal, as were the external popliteal, musculocutanesous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, ilio-inguinal, and external cutaneous nerves.  The record indicates that although the Veteran used a cane, it was used for the low back and knee disorders.  The examiner found the only impairment related to the plantar neuropathy was that he had decreased sensation in the lateral side of the right foot, which was made worse on long walking and standing and he had to make sure his shoes were loose.  The examiner found that although the evaluation of the sensory part of the posterior tibial nerve was not normal, there was no paralysis and the posterior tibial nerve was the only nerve involved.  The examiner added that without muscle atrophy or weakness in the foot or toes, the problem did not cause impairment other than that the Veteran has to make sure his shoes fit.  The examiner determined that the only location associated with the plantar neuropathy was the foot because, "anatomically, the plantar neuropathy cannot cause the entire leg below the knee to be involved."  

A higher rating is not warranted for the right foot plantar neuropathy because the record does not suggest the presence of more than moderate, incomplete paralysis of the posterior tibial nerve.  Although the record reveals the Veteran's histories of numbness and pain in the foot and leg and some findings of diminished sensation, the records consistently reveal normal objective findings related to the right lower extremity, including normal strength, normal reflex, and normal gait; the Veteran has denied loss of balance; and the record includes findings of normal sensation, which suggests the diminished sensation is intermittent rather than constant.  Furthermore, a VA examiner has provided a probative opinion that the plantar neuropathy only affects the right foot and that the only associated impairment is related to shoe selection.  The Board finds the examiner's determination is more probative than the Veteran's histories that his plantar neuropathy results in symptoms above the foot, particularly because the record does not suggest that the Veteran is competent to determine the etiology of the reported right lower extremity symptoms.  

The Board has considered whether the Veteran's claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extraschedular consideration, the Board must compare the level of severity and the symptomatology of each disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the plantar neuropathy is manifested by numbness which is contemplated by the 10 percent rating currently assigned.  Although the Veteran has reported that his plantar neuropathy requires use of the maximum dosage of Gabapentin, the record indicates that the medication has primarily (and initially) been prescribed to control the reported symptoms associated with the lumbar spine disability rather than the plantar neuropathy.  As such, the Board finds the mere use of the medication does not suggest that the rating schedule is inadequate.  In addition, the rating criteria provide higher ratings for more severe manifestations and impairment.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.


ORDER

A rating in excess of 10 percent for right foot plantar neuropathy is denied.  


REMAND

In its February 2013 memorandum decision, the Court held that the report of the most recent VA examination to determine the degree of severity of the Veteran's back disability is inadequate for rating purposes.  Therefore, further development to obtain any outstanding, pertinent records and to afford the Veteran another VA examination is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, including VA treatment records dated after November 19, 2012.

2.  Then, arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to determine the nature and extent of all impairment from his service-connected low back disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, including an assessment of the degree of impairment during flare-ups.

3.  Undertake any other development it determines to be warranted.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


